El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Juan A. Monagas, demandante en un pleito contra la Central Eureka, obtuvo de la corte de distrito una orden decretando la devolución de la cantidad de $211.43 que se alegaba haber sido cobrada por el taquígrafo de la corte en exceso de lo que permite la ley. Esta orden se basó en el caso de Guardiola v. Corte de Distrito, 37 D.P.R. 649.
Unos 14 meses después, luego de la decisión de este Tribunal en De Gracia v. Guardiola, 39 D.P.R. 886, el juez de distrito, a moción del taquígrafo, anuló su orden anterior. Se señala esto como error.
El taquígrafo no era parte en el pleito, dentro del signi-ficado del artículo 140 del Código de Enjuiciamiento Civil, ni en forma alguna. La orden disponiendo que el taquígrafo devolviera parte del dinero pagádole por el demandante en una acción pendiente, no era en ningún sentido una sentencia que no pudiera ser modificada después de expirado el término. Se trataba de una orden administrativa dirigida a un fun-*593cionario ministerial de la corte. Qne sepamos, ni el artícnlo 140 del Código de Enjuiciamiento Civil ni artícnlo alguno de ese código, fijan nn límite de tiempo sobre la facnltad del jnez de distrito para enmendar o para annlar nna orden de esa índole.

Debe confirmarse la orden apelada.